1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      MICHAEL FOLEY,
4
                           Plaintiff,
5                                                         2:16-cv-01871-JAD-VCF
      vs.                                                 ORDER
6     KENNETH GRAHAM, et al.,
7                          Defendants.
8           Before the court is Michael Foley v. Kenneth Graham, et al., case number 2:16-cv-01871-JAD-
9    VCF. This case has been referred to the undersigned to issue a discovery plan and scheduling order. (ECF
10   NO. 45).
11          Accordingly,
12          IT IS HEREBY ORDERED that a discovery hearing is scheduled for 2:00 PM, February 28, 2020,
13   in Courtroom 3D.
14          DATED this 12th day of February, 2020.
                                                                _________________________
15
                                                                CAM FERENBACH
16                                                              UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25
